1
2
3
4
5
6
7
8
                IN THE UNITED STATES DISTRICT COURT
9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                              Case No. 2:19-MJ-02327
      UNITED STATES OF AMERICA,
13                                              ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
      RODRIGO ROMAN-GARCIA,
16
                        Defendant.
17
18
19                                             I.
20         On June 3, 2019, Defendant Rodrigo Roman-Garcia (“Defendant”) made his
21   initial appearance in this district on the Complaint filed in the United States
22   District Court for the Southern District of California, Case No. 2:19-MJ-02327.
23   The Court appointed Deputy Federal Public Defender (“DFPD”) Adithya Mani to
24   represent Defendant.
25         The Court conducted a detention hearing based on a motion by the
26   Government pursuant to 18 U.S.C. § 3142(e) in a case alleging that there is no
27   condition or combination of conditions that reasonably will assure (a) the
28   ///
1    appearance of the defendant as required, and (b) as argued on the record, the safety
2    or any other person and the community.
3          The Court concludes that the Government is not entitled to a rebuttable
4    presumption that no condition or combination of conditions reasonably will assure
5    the defendant’s appearance as required and the safety or any person or the
6    community [18 U.S.C. § 3142(e)].
7          Defendant submitted on the report and recommendation of the U.S. Pretrial
8    Services Agency.
9
10                                            II.
11         The Court finds that no condition or combination of conditions will
12   reasonably assure: ☒ the appearance of the defendant as required.
13                      ☒ the safety of any person or the community.
14         The Court bases its conclusions on the following:
15         As to risk of non-appearance:
16             No bail resources;
17             Unverified background information;
18             Unverified employment;
19             Unlawful presence in the United States;
20             Failure to appear in May 2019 hearing in current matter.
21
22         As to danger to the community:
23             Prior criminal history, including violent crimes and weapons;
24             Possible drug abuse.
25
26                                          III.
27         In reaching this decision, the Court considered: (a) the nature and
28   circumstances of the offense(s) charged, including whether the offense is a crime

                                                   2
1    of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
2    substance, firearm, explosive, or destructive device; (b) the weight of evidence
3    against the defendant; (c) the history and characteristics of the defendant; and
4    (d) the nature and seriousness of the danger to any person or the community. [18
5    U.S.C. § 3142(g).] The Court also considered the report and recommendation of
6    the U.S. Pretrial Services Agency.
7
8                                             V.
9          IT IS THEREFORE ORDERED that Defendant be detained until trial. The
10   defendant is remanded to the custody of the U.S. Marshal for forthwith removal to
11   the Southern District of California. Defendant will be committed to the custody of
12   the Attorney General for confinement in a corrections facility separate, to the
13   extent practicable, from persons awaiting or serving sentences or being held in
14   custody pending appeal. Defendant will be afforded reasonable opportunity for
15   private consultation with counsel. On order of a Court of the United States or on
16   request of any attorney for the Government, the person in charge of the corrections
17   facility in which defendant is confined will deliver the defendant to a United
18   States Marshal for the purpose of an appearance in connection with a court
19   proceeding. [18 U.S.C. § 3142(i).]
20
21
     Dated: June 3, 2019                    _____/s/_______________________
22
                                            HON. MARIA A. AUDERO
23                                          UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
                                                3
